UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2397



WILLIAM P. WARD,

                                              Plaintiff - Appellant,

          versus


THE MEN’S WAREHOUSE, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Alexander Harvey II, Senior District Judge.
(CA-98-1291-H)


Submitted:   February 29, 2000            Decided:   March 14, 2000


Before WILKINS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William P. Ward, Appellant Pro Se. Sidney Gordon Leech, GOODELL,
DEVRIES, LEECH & GRAY, L.L.P., Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William P. Ward appeals the district court’s order granting

summary judgment to The Men’s Warehouse, Inc., in his employment

discrimination action and denying Ward’s motions to suppress his

deposition and to order responses to his interrogatories.    We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court. See Ward v. Men’s Warehouse, Inc., No. CA-98-1291-

H (D. Md. Sept. 14, 1999).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                            AFFIRMED




                                 2